Citation Nr: 0709450	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  99-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from June 1980 until June 
1984 and from December 1984 until October 1997.

The RO issued a Supplemental Statement of the Case (SSOC) in 
September 2006 and certified the veteran's appeal to the 
Board.  Following the issuance of the September 2006 SSOC, 
and after the certification of the appeal, the veteran 
submitted an additional statement in support of his claim 
dated November 2006, which was not considered by the RO.  The 
veteran included, with his statement, additional medical 
evidence, not considered by the RO prior to certification.  
The veteran has specified that he does not want to waive his 
right of initial RO consideration of the new evidence.  See 
March 2007 Additional Evidence Response Form.  Therefore, a 
remand is required for issuance of an SSOC.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Consider all evidence received since 
the September 2006 SSOC.

		2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC) and allowed an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




